MARY'S OPINION HEADING                                           








                NO.
12-06-00109-CV
 
IN THE COURT OF APPEALS 
 
TWELFTH COURT OF APPEALS
DISTRICT
 
TYLER,
TEXAS
§                      APPEAL FROM THE 
THE
STATE OF TEXAS FOR THE
BEST INTEREST AND       §                      COUNTY
COURT AT LAW OF
PROTECTION
OF A.G.
§                      CHEROKEE COUNTY, TEXAS
 
 

MEMORANDUM OPINION
PER
CURIAM
            This accelerated appeal is being dismissed for want of
prosecution.  See Tex. R. App. P. 42.3(b).  Appellant perfected this appeal on March 31,
2006.  Thereafter, the reporter’s record
was filed on May 5, 2006, making Appellant’s brief due on or before May 25,
2006.  When no brief was filed within the
required time, this Court notified Appellant on June 1, 2006 that the brief was
past due and warned that if no motion for extension of time to file the brief
was received by June 12, 2006, the appeal would be dismissed for want of
prosecution under Texas Rule of Appellate Procedure  42.3(b). 
The notice further stated that the motion for extension of time must
contain a reasonable explanation for Appellant’s failure to file the brief and
a showing that Appellee had not suffered material injury thereby.
            To date, Appellant has neither responded to this Court’s
notice or filed a motion for extension of time to file the brief.  Accordingly, we dismiss the appeal for want
of prosecution.  See Tex. R. App. P. 38.8(a)(1), 42.3.(b).
Opinion
delivered June 21, 2006.
Panel
consisted of Worthen, C.J., Griffith, J., and DeVasto, J.
 
 
(PUBLISH)